FILED
                            NOT FOR PUBLICATION                              DEC 1 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JERARDO RODRIGUEZ,                               No. 13-35664

               Plaintiff - Appellant,            D.C. No. 3:13-cv-00414-HU

  v.
                                                 MEMORANDUM*
DENISE G. FJORDBECK, Asst. Atty.
General; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Oregon
                     Anna J. Brown, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Jerardo Rodriguez appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging that defendants conspired to

deprive him of his constitutional rights in a prior action. We review de novo the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s dismissal under 28 U.S.C. § 1915(e)(2). Barren v. Harrington, 152

F.3d 1193, 1194 (9th Cir. 1998) (order). We affirm.

      The district court properly dismissed Rodriguez’s action because this court

has already determined that Rodriguez did not suffer any prejudice when the

district court permitted defendants to amend their answer in a prior action. See

Woodrum v. Woodward County., Okla., 866 F.2d 1121, 1126 (9th Cir. 1989)

(affirming dismissal where plaintiff alleged conspiracy under § 1983 but did not

show that any actual deprivation of his constitutional rights resulted from the

alleged conspiracy).

      The district court did not abuse its discretion in denying leave to amend

because, in the absence of an actual injury, any amendment would have been futile.

See Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir.

2011) (setting forth standard of review and explaining that district court may

dismiss without leave to amend when amendment would be futile).

      The district court did not abuse its discretion in denying Rodriguez’s post-

judgment motion because Rodriguez failed to establish any basis for relief. See

Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63

(9th Cir. 1993) (setting forth standard of review and grounds for reconsideration).

      We reject as without merit Rodriguez’s contention of judicial bias.


                                          2                                       13-35664
      Rodriguez’s motion to transfer this appeal to another tribunal and to expedite

review, filed on October 31, 2014, is denied as moot.

      AFFIRMED.




                                         3                                   13-35664